Beade, J.
It was error to allow the State to offer evidence tending to show that the “ defendant’s house was a general resort for thieves.” The State cannot put the defendant’s character in issue.
2. It was also error to refuse to allow the defendant to examine a witness who was not present when the other witnesses were sworn and sent out, and who came in during the trial, but had not heard the examination of the other witnesses.
There is error. This will be certified.
Per Curiam. Venire de novo.